         Case 1:19-cr-00472-PAC Document 185 Filed 09/07/21 Page 1 of 1
                                          U.S. Department of Justice
[Type text]
                                                    United States Attorney
                                                    Southern District of New York
                                                    The Silvio J. Mollo Building
                                                    One Saint Andrew’s Plaza
                                                    New York, New York 10007



                                                    September 7, 2021

By ECF
Honorable Paul A. Crotty
United States District Judge
Southern District of New York
Daniel Patrick Moynihan U.S. Courthouse
500 Pearl Street
New York, NY 10007

       Re:     United States v. Salvatore Tagliaferro, 19 Cr. 472 (PAC)

Dear Judge Crotty:

        The Government writes briefly with respect to certain exhibits appended to its sentencing
submission, which previously were submitted to the Court under seal. (See ECF No. 183 at 17
n.11.) Having conferred with counsel for the Union, the Government understands that (i) all
exhibits appended to the Union’s letter were intended to be filed with the Court, and (ii) all
information contained in those exhibits is either publicly-filed information or, if necessary, has
been redacted by counsel for the Union.

         Accordingly, the Government has appended to this letter copies of the exhibits for filing
on the public docket.1

                                                    Respectfully submitted,

                                                    AUDREY STRAUSS
                                                    United States Attorney
                                                    Southern District of New York

                                             By:                /s/
                                                    Thomas A. McKay / Jarrod L. Schaeffer
                                                    Assistant United States Attorneys
                                                    Tel: (212) 637-2268 / 2270

cc: Counsel of Record (via ECF)



1
 The Government informed counsel for the defendant on September 3, 2021, that it planned to
publicly file the exhibits.
